08/18/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs June 20, 2017

                LARRY A. PULLUM v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Wayne County
                        No. 15908 Robert L. Jones, Judge


                            No. M2017-00171-CCA-R3-HC


The Petitioner, Larry A. Pullum, appeals from the Wayne County Circuit Court’s denial
of his petition for a writ of habeas corpus. The habeas corpus court dismissed the petition
because it failed to state a cognizable claim. We affirm its judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which ALAN E.
GLENN and TIMOTHY L. EASTER, JJ., joined.

Larry A. Pullum, Clifton, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Brent A. Cooper, District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

        The Petitioner was convicted upon his guilty plea of aggravated robbery and
received a sentence of eight years, to be served on split confinement. Although the entire
procedural history of his case is not reflected in his petition and the accompanying
documents, it appears that while he was serving the probation component of his sentence,
his probation was revoked and he was ordered to serve his sentence. In addition, it
appears that on two occasions, he was furloughed to a rehabilitation program and to
Operation Stand Down, a program that assists veterans. The habeas corpus petition
alleges that the Petitioner has not received sentence credits to which he is entitled and
that if the credits he claims he is owed were applied, he would be eligible for immediate
release. He attached to his petition various pleadings he has filed previously relative to
the credits he claims he is due, as well as copies of related correspondence. In his
appellate brief, he complains that the Tennessee Department of Correction (TDOC) has
failed to apply sentence credits pursuant to an agreed order signed by the trial court judge
which sets forth dates for which the Petitioner is entitled to sentence credits. On the same
date the Petitioner filed his appellate brief, he filed a Motion for Consideration of New
Facts, which includes various supporting documents. These documents include: (1)
email and memorandum correspondence from TDOC officials regarding a change in his
sentence expiration date due to the deduction of sentence credit he had received
previously for furlough time in February 2008 through September 2008; (2) a January 11,
2017 Tennessee Offender Management Information System (TOMIS) Offender Sentence
Letter stating that the Defendant’s “expiration date” is March 24, 2017, and that his “full
expiration date” is October 19, 2018;1 and (3) an Agreed Order for Pretrial Jail Credits
for February 20, 2008 through September 20, 2008. The order is signed by the trial court,
the district public defender, and an assistant district attorney general.

        Habeas corpus relief is generally available to “[a]ny person imprisoned or
restrained of liberty” whose judgment is void or whose sentence is expired. T.C.A. § 29-
21-101 (2012); see Tucker v. Morrow, 335 S.W.3d 116, 119-20 (Tenn. Crim. App. 2009).
A petitioner has the burden of proving by a preponderance of the evidence that a
judgment is void or that a sentence has expired. State v. Davenport, 980 S.W.2d 407, 409
(Tenn. Crim. App. 1998). A void judgment exists if it appears from the face of the
judgment or the record that the convicting court lacked jurisdiction or authority to
sentence the defendant or that the defendant’s sentence has expired. Archer v. State, 851
S.W.2d 157, 161 (Tenn. 1993); see Moody v. State, 160 S.W.3d 512, 515 (Tenn. 2005).
In contrast, “[a] voidable judgment is one that is facially valid and requires proof beyond
the face of the record or judgment to establish its invalidity.” Summers v. State, 212
S.W.3d 251, 256 (Tenn. 2007); see State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000).

       A habeas corpus court may dismiss a petition for relief without an evidentiary
hearing or the appointment of counsel when the petition fails to state a cognizable claim.
Yates v. Parker, 371 S.W.3d 152, 155 (Tenn. Crim. App. 2012); see T.C.A. § 29-21-109
(2012). The question of whether habeas corpus relief should be granted is a question of
law, and this court will review the matter de novo without a presumption of correctness.
Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005).

       The essence of the Petitioner’s complaint is that TDOC has failed to release him
due to its incorrect calculations of his release eligibility date. Such calculations are
within the exclusive purview of TDOC. See T.C.A. §§ 40-28-129 (2012), 40-35-501(r)
(2014); Stewart v. Schofield, 368 S.W.3d 457, 463 (Tenn. 2012). An inmate’s exclusive
remedy in the event of a grievance about TDOC’s sentence calculation is pursuant to the


1
    The TOMIS letter also contains this typewritten notation: “As of 3/18/17 out date is 3/8/17.”

                                                           -2-
Uniform Administrative Procedures Act. See T.C.A. §§ 4-5-101 et seq.; Stewart, 368
S.W.3d at 464. Complaints of this nature are not cognizable in a habeas corpus action.
See, e.g., Yates, 371 S.W.3d at 155-56. We note, as well, that the TOMIS letter the
Petitioner submitted with his Motion for Consideration of New Facts reflects that his
sentence’s “full expiration date” has not passed. The habeas corpus court did not err in
dismissing the petition for failing to state a cognizable claim.

      In consideration of the foregoing and the record as a whole, the judgment of the
habeas corpus court is affirmed.


                                          _____________________________________
                                           ROBERT H. MONTGOMERY, JR., JUDGE




                                          -3-